Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 1 of 42             PageID #:
                                  1401



                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 MICHAEL MAEDA and RICK               )      CIVIL NO. 18-00459 JAO-WRP
 SMITH, individually and on behalf of )
 all others similarly situated,       )      ORDER GRANTING IN PART AND
                                      )      DENYING IN PART DEFENDANT’S
               Plaintiffs,            )      MOTION TO DISMISS PLAINTIFFS’
                                      )      SECOND AMENDED CLASS ACTION
        vs.                           )      COMPLAINT FILED ON JULY 17, 2019
                                      )
 KENNEDY ENDEAVORS, INC.;             )
 DOES 1 THROUGH 50,                   )
                                      )
               Defendants.            )
                                      )

 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
   MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED CLASS
         ACTION COMPLAINT FILED ON JULY 17, 2019

       This putative consumer class action arises out of the sale and marketing of

 Defendant Kennedy Endeavors, Inc.’s (“Defendant”) Hawaiian brand snacks,

 including: Hawaiian Kettle Style Potato Chips, Original; Hawaiian Kettle Style

 Potato Chips, Luau BBQ; Hawaiian Kettle Style Potato Chips, Sweet Maui Onion;

 Hawaiian Kettle Style Potato Chips, Ginger Wasabi; Hawaiian Kettle Style Potato

 Chips, Hulapeno; Hawaiian Kettle Style Potato Chips, Mango Habanero; Hawaiian

 Luau Barbeque Rings; and Hawaiian Sweet Maui Onion Rings (collectively

 “Hawaiian Snacks”). Plaintiffs Michael Maeda and Rick Smith (collectively

 “Plaintiffs”) allege that they purchased certain varieties of these snacks due to false
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 2 of 42             PageID #:
                                  1402



 and deceptive labeling, packaging, and advertising, which misled them into

 believing that the snacks are made in Hawai‘i from local ingredients.

       Defendant moves to dismiss this action on the following grounds: (1) its

 brand name and trade dress are at most puffery; (2) Plaintiffs’ fraud-based claims

 continue to be deficient; and (3) the Court lacks subject matter jurisdiction over

 any claims related to the six varieties of chips that Plaintiffs did not purchase. For

 the reasons articulated below, the Court GRANTS IN PART AND DENIES IN

 PART Defendant’s Motion to Dismiss Plaintiffs’ Second Amended Class Action

 Complaint Filed on July 17, 2019. ECF No. 55.

                                   BACKGROUND

       Plaintiffs commenced this action on October 12, 2018 in the Circuit Court of

 the First Circuit, State of Hawai‘i. Defendant removed the action on November

 23, 2018.

       On May 10, 2019, the Court issued an Order Granting in Part and Denying

 in Part Defendant Pinnacle Foods Inc.’s1 Motion to Dismiss Plaintiffs’ Class

 Action Complaint (“Order”), which (1) dismissed formerly named Plaintiff Iliana

 Sanchez’s claims for lack of personal jurisdiction; (2) dismissed with prejudice the



 1
   “Pinnacle Foods, Inc. merged into Peak Finance Holdings, LLC, which
 distributed all assets to Kennedy Endeavors, Inc.” ECF No. 44 at 2. Plaintiff
 changed Defendant’s name to Kennedy Endeavors in the First Amended
 Complaint. ECF No. 47.
                                           2
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 3 of 42          PageID #:
                                  1403



 “made in Hawaii” claim; (3) dismissed with leave to amend the Hawai‘i Revised

 Statutes (“HRS”) Chapter 480, California consumer protection, breach of warranty,

 and fraud/intentional misrepresentation claims; (4) denied the Motion to Dismiss

 as to the jurisdictional challenges to the unnamed non-resident class members; and

 (5) denied the Motion to Dismiss as to the Hawai‘i false advertising, negligent

 misrepresentation, quasi-contract/unjust enrichment/restitution claims, and the

 request for injunctive relief. ECF No. 32. The Court granted Plaintiffs until June

 10, 2019 to file an amended pleading in conformance with the Order. Id. at 50.

       Plaintiffs timely filed a First Amended Complaint, adding Plaintiff Smith2

 and a Hawai‘i Uniform Deceptive Trade Practices Act (“UDTPA”) claim. ECF

 No. 39. The Court struck the First Amended Complaint for violating the Order but

 allowed Plaintiffs to file another First Amended Complaint that conformed with

 the Order. ECF No. 46. The Court admonished Plaintiffs that they must seek

 leave of court for any amendments not authorized by the Order. Id.

       Plaintiffs subsequently filed their corrected First Amended Complaint

 (“FAC”). ECF No. 47. They then filed a Motion for Leave to File Second



 2
   Curiously, according to the allegations in the SAC, Plaintiff Smith purchased the
 Hawaiian Kettle Style Potato Chips, Original Flavor on October 13, 2018 and
 November 18, 2018, both of which occurred after the commencement of this
 action. As a general matter, events occurring after the filing of the Complaint or
 prior pleading should be added by supplementation, not amendment. Fed. R. Civ.
 P. 15(d).
                                          3
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 4 of 42            PageID #:
                                  1404



 Amended Class Action Complaint. ECF No. 50. Due to Defendant’s lack of

 opposition, ECF No. 52, the Magistrate Judge granted the Motion for Leave to File

 Second Amended Class Action Complaint. ECF No. 53. On July 17, 2019,

 Plaintiffs filed their Second Amended Complaint (“SAC”). ECF No. 54.

       Plaintiffs continue to allege that although the Hawaiian Snacks are

 manufactured in Algona, Washington, Defendant markets them in such a manner

 as to mislead consumers into believing that they were manufactured in Hawai‘i.

 The SAC asserts the following claims: (1) violation of Hawai‘i’s Unfair Deceptive

 Acts or Practices Statute (“UDAP”), HRS Chapter 480 (Count 1); (2) violation of

 Hawai‘i’s false advertising law, HRS § 708-871 (Count 2); (3) violation of

 UDTPA, HRS Chapter 481A (Count 3); (4) violation of California’s Consumers

 Legal Remedies Act (“CLRA”), Cal. Civil Code § 1750 (Count 4); (5) violation of

 California’s unfair competition law (“UCL”), Cal. Business & Professions Code §

 17200 (Count 5); (6) violation of California’s false advertising law (“FAL”), Cal.

 Business & Professions Code § 17500 (Count 6) ; (7) common law

 fraud/intentional misrepresentation (Count 7); (8) negligent misrepresentation

 (Count 8); and (9) quasi-contract/unjust enrichment/restitution (Count 9).

       The three proposed classes identified by Plaintiffs are as follows:

       Hawai‘i Class: All persons, who, within the relevant statute of
       limitations period, purchased any of the Hawaiian Snacks, in the State
       of Hawai‘i.


                                          4
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 5 of 42               PageID #:
                                  1405



       California Class: All persons, who, within the relevant statute of
       limitations period, purchased any of the Hawaiian Snacks, in the State
       of California.
       California Consumer Subclass: All persons, who, within the relevant
       statute of limitations period, purchased any of the Hawaiian Snacks
       for personal, family, or household purpose, in the State of California.
 SAC, ECF No. 54 at ¶ 54.
       In their prayer for relief, Plaintiffs request a declaration that Defendant’s

 conduct violates the law; injunctive and other equitable relief; restitution; damages;

 punitive damages; treble damages; attorneys’ fees and costs; and pre and post

 judgment interest. Id. at 64-65.

                                 LEGAL STANDARDS

 A. Rule 12(b)(1)

       Under Federal Rule of Procedure (“FRCP”) 12(b)(1), a district court must

 dismiss a complaint if it lacks subject matter jurisdiction to hear the claims alleged

 in the complaint. Fed. R. Civ. P. 12(b)(1). “Standing is a threshold matter central

 to our subject matter jurisdiction.” Bates v. United Parcel Serv., Inc., 511 F.3d

 974, 985 (9th Cir. 2007). “[L]ack of Article III standing requires dismissal for lack

 of subject matter jurisdiction under [FRCP] 12(b)(1).” Maya v. Centex Corp., 658

 F.3d 1060, 1067 (9th Cir. 2011) (citations omitted). In determining constitutional

 standing, the trial court has the authority “to allow or to require the plaintiff to

 supply, by amendment to the complaint or by affidavits, further particularized

 allegations of fact deemed supportive of plaintiff’s standing.” Id. (citation and

                                             5
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 6 of 42                 PageID #:
                                  1406



 quotations omitted). The court “must accept as true all material allegations of the

 complaint, and must construe the complaint in favor of the complaining party”

 when “ruling on a motion to dismiss for want of standing.” Warth v. Seldin, 422

 U.S. 490, 501 (1975).

 B. Rule 12(b)(6)

        FRCP 12(b)(6) authorizes dismissal of a complaint that fails “to state a claim

 upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6)

 motion to dismiss, “‘the court accepts the facts alleged in the complaint as true,’

 and ‘[d]ismissal can be based on the lack of a cognizable legal theory or the

 absence of sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital

 Partners LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

 Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)) (alteration in original). However,

 conclusory allegations of law, unwarranted deductions of fact, and unreasonable

 inferences are insufficient to defeat a motion to dismiss. Sprewell v. Golden State

 Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of

 Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000).

 Furthermore, the court need not accept as true allegations that contradict matters

 properly subject to judicial notice. Sprewell, 266 F.3d at 988.

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”


                                             6
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 7 of 42               PageID #:
                                  1407



 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

 at 556). The tenet that the court must accept as true all of the allegations contained

 in the complaint does not apply to legal conclusions. Id. As such, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

 is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

 original). If dismissal is ordered, the plaintiff should be granted leave to amend

 unless it is clear that the claims could not be saved by amendment. Swartz v.

 KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007).

                                     DISCUSSION

       Defendant seeks dismissal of the SAC because: (1) the Hawaiian brand

 name and trade dress accurately reflect the Hawaiian Snacks’ heritage, and are




                                             7
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 8 of 42             PageID #:
                                  1408



 puffery, at most;3 (2) Plaintiffs’ fraud-based claims are facially deficient pursuant

 to FRCP 9(b); and (3) the Court lacks subject matter jurisdiction over any claims

 pertaining to the six varieties of Hawaiian snacks not purchased by Plaintiffs. The

 Court addresses each of Defendant’s arguments in turn.

 I.    Consumer Protection Claims

       Plaintiffs’ Hawai‘i and California consumer protection claims are premised

 on the same underlying facts: Plaintiffs reasonably believed that the Hawaiian

 Snacks were made in Hawai‘i based on Defendant’s deceptive “Hawaiian”

 reference and packaging and they would not have purchased, or would have paid

 less for the Hawaiian Snacks, had they known that the snacks are not manufactured

 in Hawai‘i. Defendant argues that Plaintiffs’ claims are subject to dismissal

 because its use of “Hawaiian” and Hawai‘i imagery are mere puffery, and do not

 amount to actionable misrepresentations. Mem. in Supp. of Mot., ECF No. 55-1 at

 7. Plaintiffs characterize this argument as an attempt by Defendant to seek

 reconsideration of the Court’s prior ruling that it could not conclude as a matter of

 law that a reasonable consumer would not be deceived by the Hawaiian Snacks’




 3
   Defendant contends that the entire SAC is subject to dismissal based on its
 puffery defense, but the related reasonable consumer test, to be discussed below,
 only applies to California consumer protection claims. Broomfield v. Craft Brew
 All., Inc., No. 17-CV-01027-BLF, 2017 WL 3838453, at *5 n.1 (N.D. Cal. Sept. 1,
 2017).
                                           8
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 9 of 42             PageID #:
                                  1409



 packaging and marketing. Opp’n, ECF No. 58 at 4. Plaintiffs urge the Court not

 to revisit and reverse its prior holding under the law of the case doctrine. Id.

       A. Law of the Case Doctrine

       The law of the case doctrine “generally provides that ‘when a court decides

 upon a rule of law, that decision should continue to govern the same issues in

 subsequent stages in the same case,’” Askins v. U.S. Dep’t of Homeland Sec., 899

 F.3d 1035, 1042 (9th Cir. 2018) (quoting Musacchio v. United States, __ U.S. __,

 136 S. Ct. 709, 716 (2016) (citation omitted)), and “applies most clearly where an

 issue has been decided by a higher court; in that case, the lower court is precluded

 from reconsidering the issue and abuses its discretion in doing so except in the

 limited circumstances the district court identified.” Id. (citations omitted). The

 doctrine “does not preclude a court from reassessing its own legal rulings in the

 same case,” however. Id. Indeed, a court may reconsider “its own orders before

 judgment is entered or the court is otherwise divested of jurisdiction over the

 order.” Id. (citations omitted).

       Where, as here, a plaintiff files an amended complaint, the law of the case

 doctrine is inapplicable:

              Once the plaintiff elects to file an amended complaint, the new
              complaint is the only operative complaint before the district
              court. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992)
              (“[A]fter amendment the original pleading no longer performs
              any function and is treated thereafter as non-existent[.]”
              (internal quotation marks omitted)). Thus, when an original
                                           9
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 10 of 42              PageID #:
                                   1410



              complaint is dismissed without prejudice, the filing of an
              amended complaint does not ask the court to reconsider its
              analysis of the initial complaint. The amended complaint is a
              new complaint, entitling the plaintiff to judgment on the
              complaint’s own merits; we do not ask whether the plaintiff is
              “precluded” or “barred” by the prior ruling. When the
              defendant files a motion to dismiss the amended complaint, it
              may urge the district court to determine that the plaintiff’s
              amended complaint did not cure the deficiencies of the initial
              complaint. If the district court determines the amended
              complaint is substantially the same as the initial complaint, the
              district court is free to follow the same reasoning and hold that
              the amended claims suffer from the same legal insufficiencies.
              The district court is not, however, bound by any law of the case.
              The district court may decide the second motion to dismiss in
              the same way it decided the first, but permitting the filing of an
              amended complaint requires a new determination. That leaves
              the district court free to correct any errors or misunderstandings
              without having to find that its prior decision was “clearly
              erroneous.” [United States v.] Cuddy, 147 F.3d [1111,] 1114
              [(9th Cir. 1998)]. By contrast, where a final legal determination
              has been made by a higher court, or by the district court in the
              same or a related case, the law of the case doctrine allows the
              court to impose a heightened burden on the plaintiff—to show
              clear error, changed law, new evidence, changed circumstances,
              or manifest injustice. Id.

 Id. (emphasis added). In this case, the Court dismissed the claims at issue with

 leave to amend. The Court must therefore consider the SAC on its merits and it is

 not constrained by statements its prior Order. Id.

       Even if the law of the case doctrine applied, the Court did not “decide” the

 puffery issue, as Plaintiffs claim. Rather, without addressing puffery and in

 reviewing the sufficiency of Plaintiff Maeda’s California consumer protection

 claims, the Court merely stated that it “cannot at this stage conclude as a matter of
                                          10
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 11 of 42               PageID #:
                                   1411



 law that a reasonable consumer would not be deceived by the Hawaiian Snacks’

 packaging and marketing.” Order, ECF No. 32 at 31. The Court instead dismissed

 Plaintiff Maeda’s California consumer protection claims for failure to sufficiently

 plead fraud and granted Plaintiff Maeda leave to amend those claims. Id. Because

 Plaintiffs should be given leave to amend claims that could be saved by

 amendment, the Court properly allowed Plaintiff Maeda to cure his defective

 California consumer protection claims before considering whether dismissal is

 appropriate on puffery grounds and/or for failure to satisfy the reasonable

 consumer test.

       B. Puffery

       Defendant contends that Plaintiffs’ claims are subject to dismissal because

 the Hawaiian Snacks’ trade names and trade dress are mere puffery; that is, they

 are “an accurate homage to their history and heritage . . . and not a concrete

 statement of geographic origin.” Mem. in Supp. of Mot., ECF No. 55-1 at 10.

 Now that Plaintiffs are on the fourth iteration of their pleading, the Court finds it

 appropriate to evaluate whether certain claims are subject to dismissal as a matter

 of law based on puffery grounds.

       Statements that are “generalized, vague and unspecific assertions []

 constitu[te] mere ‘puffery’ upon which a reasonable consumer could not rely” and

 are not actionable under the California consumer protection statutes. Glen Holly


                                           11
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 12 of 42             PageID #:
                                   1412



 Entm’t, Inc. v. Tektronix Inc., 343 F.3d 1000, 1015 (9th Cir. 2003); Hadley v.

 Kellogg Sales Co., 273 F. Supp. 3d 1052, 1081 (N.D. Cal. 2017). Put another way,

 a “statement is considered puffery if the claim is extremely unlikely to induce

 consumer reliance.” Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1053

 (9th Cir. 2008); Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911

 F.2d 242, 246 (9th Cir. 1990) (affirming district court’s dismissal of false

 advertising claim under the Lanham Act because the statement—“we’re the low

 cost commercial collection experts”—was mere puffery and holding that “it is

 beyond the realm of reason to assert . . . that a reasonable consumer would

 interpret this as a factual claim upon which he or she could rely”).

       “California consumer protection law distinguishes between concrete

 statements about a product and generalized boasts or statements of opinion, and

 only the former is actionable under the [consumer protection statutes].” Bruton v.

 Gerber Prod. Co., No. 12-CV-02412-LHK, 2014 WL 172111, at *11 (N.D. Cal.

 Jan. 15, 2014) (citing Consumer Advocates v. Echostar Satellite Corp., 113 Cal.

 App. 4th 1351, 1360-62 (2003)); Newcal Indus., 513 F.3d at 1053 (“Ultimately, the

 difference between a statement of fact and mere puffery rests in the specificity or

 generality of the claim.”). “If an alleged misrepresentation would not deceive a

 reasonable consumer or amounts to mere puffery, then the claim may be dismissed

 as a matter of law.” In re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-


                                          12
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 13 of 42          PageID #:
                                   1413



 MD-02752-LHK, 2017 WL 3727318, at *26 (N.D. Cal. Aug. 30, 2017) (quoting

 Baltazar v. Apple Inc., 2011 WL 6747884, at *4 (N.D. Cal. Dec. 22, 2014)).

       When considering a motion to dismiss pursuant to FRCP 12(b)(6), “[d]istrict

 courts often resolve whether a statement is puffery.” Cook, 911 F.2d at 245.

 However, “whether a business practice is deceptive will usually be a question of

 fact not appropriate for decision on demurrer.” Williams v. Gerber Prod. Co., 552

 F.3d 934, 938 (9th Cir. 2008). Only in a “rare situation” is a motion to dismiss

 granted on this ground. Id. at 939.

       Both Hawai‘i and California employ the reasonable consumer standard in

 evaluating consumer protection claims. Yokoyama v. Midland Nat’l Life Ins. Co.,

 594 F.3d 1087, 1092 (9th Cir. 2010) (“Hawaii’s consumer protection laws look to

 a reasonable consumer, not the particular consumer.”); Williams, 552 F.3d at 938

 (explaining that the California consumer protection statutes are governed by the

 reasonable consumer test). However, only the California courts apply the puffery

 defense in the manner urged by Defendant.4 Therefore, although the parties

 conflate the Hawai’i and California claims and their related analyses, the Court

 evaluates the Hawai’i and California consumer protection claims as they are


 4
   Defendant has not cited, and the Court has not found, a Hawai‘i appellate case
 analyzing the Hawai’i consumer protection statutes as the California courts do. At
 the hearing, defense counsel conceded that there are no such Hawai‘i cases but
 advocated for the application of the analyses employed by other federal district
 courts.
                                          13
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 14 of 42           PageID #:
                                   1414



 conventionally addressed by the respective state appellate courts and federal

 district courts.

        C. Hawai‘i Consumer Protection Claims

               1. UDAP – Count 1

        With respect to the UDAP claim, Plaintiffs allege that Defendant’s conduct

 was and continues to be deceptive and of no benefit to consumers because

 Defendant misleads consumers into believing that the Hawaiian Snacks are made

 in Hawai‘i, when they are in fact manufactured in Washington. SAC, ECF No. 54

 at ¶¶ 74, 76. According to Plaintiffs, the “HAWAIIAN” wording “and

 accompanying Hawaiian imagery and references printed on the front packaging are

 likely to be interpreted by a reasonable consumer to mean that the Hawaiian snacks

 are made in Hawai‘i.” Id. at ¶ 76.

        HRS § 480-13(b) authorizes a cause of action for “[a]ny consumer who is

 injured by any unfair or deceptive act or practice forbidden or declared unlawful by

 section 480-2.” Haw. Rev. Stat. § 480-13(b). HRS § 480-2(a) deems unlawful

 “[u]nfair methods of competition and unfair or deceptive acts or practices in the

 conduct of any trade or commerce.” Haw. Rev. Stat. § 480-2(a). A deceptive

 practice has “the capacity or tendency to mislead or deceive.” Courbat v. Dahana

 Ranch, Inc., 111 Hawai‘i 254, 261, 141 P.3d 427, 434 (2006) (citation and

 quotations omitted). A practice is unfair when it “offends established public policy


                                          14
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 15 of 42            PageID #:
                                   1415



 and when the practice is immoral, unethical, oppressive, unscrupulous or

 substantially injurious to consumers.” Balthazar v. Verizon Haw., Inc., 109

 Hawai‘i 69, 77, 123 P.3d 194, 202 (2005). A “deceptive act or practice is ‘(1) a

 representation, omission, or practice[ ] that (2) is likely to mislead consumers

 acting reasonably under the circumstances [where] (3) [ ] the representation,

 omission, or practice is material.’” Courbat, 111 Hawai‘i at 262, 141 P.3d at 43

 (citation omitted) (alterations in original). Representations, omissions, or practices

 are considered “material” if they involve “information that is important to

 consumers and, hence, likely to affect their choice of or conduct regarding, a

 product.” Id. (citations and quotations omitted).

       The above test is objective, “turning on whether the act or omission ‘is likely

 to mislead consumers’ . . . as to information ‘important to consumers’ . . . in

 making a decision regarding the product or service.” Id. (citations omitted).

 “Hawaii’s consumer protection laws look to a reasonable consumer, not the

 particular consumer.” Yokoyama, 594 F.3d at 1092. Ordinarily, the question of

 whether a practice constitutes an unfair or deceptive trade practice is a question of

 fact. Balthazar, 109 Hawai‘i at 72 n.4, 123 P.3d at 197 n.4 (citation omitted).

       An HRS § 480-13 claim requires “four essential elements: (1) a violation of

 chapter 480; (2) injury to plaintiff’s business or property resulting from such

 violation; (3) proof of the amount of damages; and (4) a showing that the action is


                                           15
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 16 of 42            PageID #:
                                   1416



 in the public interest or that the defendant is a merchant.” Davis v. Four Seasons

 Hotel Ltd., 122 Hawai‘i 423, 455, 228 P.3d 303, 335 (2010).

        Because Plaintiffs allege fraudulent conduct by Defendant, their allegations

 must be pled with particularity pursuant to FRCP 9(b). Smallwood v. NCsoft

 Corp., 730 F. Supp. 2d 1213, 1232-33 (D. Haw. 2010). FRCP 9(b) requires a party

 alleging fraud or mistake to “state with particularity the circumstances constituting

 fraud or mistake.” Fed. R. Civ. P. 9(b); In re GlenFed, Inc. Sec. Litig., 42 F.3d

 1541, 1547-48 (9th Cir. 1994) (en banc), superseded on other grounds by 15

 U.S.C. § 78u–4. FRCP 9(b)’s purpose is threefold:

               (1) to provide defendants with adequate notice to allow them to
               defend the charge and deter plaintiffs from the filing of
               complaints “as a pretext for the discovery of unknown wrongs”;
               (2) to protect those whose reputation would be harmed as a
               result of being subject to fraud charges; and (3) to “prohibit []
               plaintiff[s] from unilaterally imposing upon the court, the
               parties and society enormous social and economic costs absent
               some factual basis.”

 Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (citations omitted)

 (alterations in original).

        The “who, what, when, where, and how” of the alleged misconduct must

 accompany averments of fraud.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

 1106 (9th Cir. 2003) (citation omitted); Cafasso, U.S. ex rel. v. Gen. Dynamics C4

 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011). A plaintiff must offer something

 greater “than the neutral facts necessary to identify the transaction.” Vess, 317
                                           16
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 17 of 42            PageID #:
                                   1417



 F.3d at 1106. He or she must identify “what is false or misleading about a

 statement, and why it is false.” Id. (citation omitted). The circumstances

 constituting the alleged fraud must “be ‘specific enough to give defendants notice

 of the particular misconduct . . . so that they can defend against the charge and not

 just deny that they have done anything wrong.’” Id. (citations omitted).

       In the original Complaint, Plaintiffs failed to satisfy FRCP 9(b)’s heightened

 pleading requirements. Defendant argues that Plaintiffs have yet to comply with

 FRCP 9(b)’s heightened pleading standards because although they have included

 more factual allegations, they have not added any new allegations concerning

 Defendant’s conduct. After reviewing Plaintiffs’ allegations related to this claim,

 the Court finds that Plaintiffs sufficiently state a UDAP cause of action.

 The allegations added to the SAC provide Defendant with ample notice of the

 purportedly violative conduct and in fact, it is unclear what more they could allege

 concerning the circumstances that serve as the basis for their claim. Hence, the

 Court DENIES the Motion as to the UDAP claim (Count 1).

              2. Hawai‘i’s False Advertising Law – HRS § 708-871 – Count 2

       In its Order, the Court concluded that Plaintiff Maeda adequately stated a

 claim for false advertising. ECF No. 32 at 28. Plaintiffs added factual allegations

 in the SAC regarding their purchases, but their legal allegations remain the same:

 Defendant has represented and continues to represent to the public, “through


                                          17
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 18 of 42             PageID #:
                                   1418



 deceptive packaging and marketing, that the Hawaiian Snacks are products made

 in Hawaii” which is “misleading because the Hawaiian Snacks are made in the

 continental United States, and more specifically, in Algona, Washington.” SAC,

 ECF No. 54 at ¶ 85. Plaintiffs continue to assert that Defendant has violated HRS

 § 708-8715 by disseminating misleading information when it “knows, knew, or

 should have known through the exercise of reasonable care that the representation

 was and continues to be misleading.” Id.

       In light of the Court’s prior determination that Plaintiffs sufficiently stated a

 claim, and Defendant having failed to specifically address or challenge this claim,

 the Court again finds that Plaintiffs adequately state a claim for false advertising.

 Consequently, the Motion is DENIED as to the false advertising claim (Count 2).




 5
   Under § 708-871, “[a] person commits the offense of false advertising if, in
 connection with the promotion of the sale of property or services, the person
 knowingly or recklessly makes or causes to be made a false or misleading
 statement in any advertisement addressed to the public or to a substantial number
 of persons.” Haw. Rev. Stat. § 708-871. Although HRS § 708-871 is a criminal
 statutory provision, HRS § 603-23.5 authorizes a private right of action. Haw.
 Rev. Stat. § 603-23.5 (“Any person, firm, private corporation, or municipal or
 other public corporation or trade association or the attorney general or any county
 attorney, prosecuting attorney, or corporation counsel may maintain an action to
 enjoin a continuance of any act in violation of section 708-871 and if injured
 thereby for recovery of damages.”).


                                           18
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 19 of 42              PageID #:
                                   1419



              3. UDTPA – HRS Chapter 481A – Count 3

       Plaintiffs present their UDTPA claim for the first time in the SAC, alleging

 that Defendant violated HRS §§ 481A-3(a)(2), 481A-3(a)(4), 481A-3(a)(5), and

 481A-3(a)(7) by marketing the Hawaii Snacks with their current labeling, packing,

 and advertisements because this practice (1) “caused likelihood of confusion or

 misunderstanding that the source of the Hawaiian Snacks is Hawai‘i, when it is

 not,” id. at ¶ 90; (2) “used deceptive representation and designations of the

 product’s geographic origin in connection with goods or services,” id. at ¶ 91; (3)

 “represented and continues to represent that the Hawaiian Snacks have

 characteristics (made in Hawai‘i) which they do not have,” id. at ¶ 92; and (4)

 “represented and continues to represent that the products are made in Hawai‘i

 when they are actually made in the mainland.” Id. at ¶ 93.

       Plaintiffs further allege that Defendant violated HRS §§ 481A-3(a)(9) and

 481A-3(a)(12) by packaging and marketing the Hawaiian Snacks as originating

 from Hawai‘i, because it intentionally did not sell the products as such and it

 created confusion and misunderstanding about the geographic origin of the

 Hawaiian Snacks. Id. at ¶¶ 94-95. Plaintiffs claim to have reasonably and

 justifiably relied on Defendant’s misleading and fraudulent conduct when

 purchasing the Hawaiian Snacks and aver that they would not have purchased the

 snacks, or would have paid less, had they known the snacks were made on the


                                          19
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 20 of 42            PageID #:
                                   1420



 mainland. Id. at ¶¶ 97-98. Plaintiffs seek injunctive relief pursuant to § 481A-46

 to prevent Defendant “from continuing to engage in the [identified] wrongful acts

 and unfair and unlawful business practices.” Id. at ¶ 100.

       Defendant moves for dismissal of this claim because § 481A-4 only offers

 injunctive relief as a remedy and Plaintiffs have not plausibly alleged future harm.

 Plaintiffs misconstrue this as a standing argument and insist that their reference to

 paragraphs 1-65 in paragraph 87 cures the purported technical defect because

 paragraph 537 explains that Plaintiffs wish to continue purchasing Hawaiian

 Snacks if they are made in Hawai‘i or Plaintiffs are confident about their place of

 manufacture. Opp’n, ECF No. 58 at 21-22. The Court disagrees.

       Plaintiffs expanded their pleading from 38 to 65 pages due in large part to

 lengthy factual redundancies within each claim. As such, Plaintiffs should have

 and easily could have presented the requisite future harm allegations within their

 UDTPA claim, which is achievable in a sentence or two. Given the verbosity of



 6
   HRS § 481A-4 provides: “(a) A person likely to be damaged by a deceptive
 trade practice of another may be granted an injunction against it under the
 principles of equity and on terms that the court considers reasonable.” Haw. Rev.
 Stat. § 481A-4(a).
 7
   In its Order, the Court signaled that Plaintiff Maeda should refine his allegations
 pertaining to injunctive relief. ECF No. 32 at 48 n.15. Plaintiffs changed
 Defendant’s name and made a typographical edit but made no substantive edits.
 SAC, Doc. No. 54 at ¶ 53.

                                           20
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 21 of 42             PageID #:
                                   1421



 the SAC, neither Defendant nor the Court should be required to scour 65

 paragraphs of general factual allegations to ascertain whether those allegations,

 when coupled with allegations specifically pertaining to the UDTPA claim,

 adequately state a claim. Villela v. Nevada, No. 2:15-CV-826-LDG-VCF, 2015

 WL 4570297, at *2 (D. Nev. May 6, 2015), adopted by, 2017 WL 1293978 (D.

 Nev. Mar. 10, 2017) (“It is not the court’s job to laboriously search the Complaint

 for factual assertions that could, in theory, be used to support one legal claim or

 another.”); cf. Nw. Nat’l Ins. Co. v. Baltes, 15 F.3d 660, 662-63 (7th Cir. 1994)

 (“District judges are not archaeologists. They need not excavate masses of papers

 in search of revealing tidbits—not only because the rules of procedure place the

 burden on the litigants, but also because their time is scarce.”).

       Insofar as Plaintiffs bolstered their allegations with respect to the other

 claims, the Court finds unconvincing their contention that they adequately pled a

 UDTPA claim by referencing paragraphs 1 through 65. Their reliance on prior

 paragraphs to save this claim highlights the inadequacy of their allegations, which

 identify past harm but fail to allege future harm even though an injunction is

 Chapter 481A’s exclusive remedy. The Court also notes that as pled, this claim

 fails to satisfy FRCP 9(b).

       Defendant requests that the claim be dismissed without leave to amend

 because Plaintiffs have already had multiple opportunities to perfect their


                                           21
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 22 of 42               PageID #:
                                   1422



 allegations. The Court agrees that Plaintiffs have had ample opportunity and

 further notes that the facts underlying Plaintiffs’ claims precede the inception of

 this case. This is Plaintiffs’ fourth iteration of their pleading; there is no

 identifiable reason for their failure to include this claim at the outset, nor their

 failure to proffer sufficient allegations. However, the Court must apply the liberal

 standard concerning the amendment of pleadings. Because Plaintiffs could

 potentially cure the aforementioned defects, the Court DISMISSES the UDTPA

 claim, but grants Plaintiffs leave to amend. This will be Plaintiffs’ sole

 opportunity to amend this claim.

       D. California Consumer Protection Claims

              1. CLRA, UCL and FAL – Counts 4-6

       Defendant seeks dismissal with prejudice of Plaintiff Maeda’s California

 CLRA, UCL, and FAL claims on the basis that the Hawaiian Snacks’ trade name

 and dress are mere puffery, at most, and/or because Plaintiffs do not satisfy the

 reasonable consumer test. As explained above, courts may dismiss California

 consumer protection claims as a matter of law when a purported misrepresentation

 amounts to puffery or would not deceive a reasonable consumer. In re Yahoo!,

 2017 WL 3727318, at *26.

       California’s consumer protection laws all prohibit “unlawful, unfair, or

 fraudulent business practices.” Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir.


                                            22
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 23 of 42              PageID #:
                                   1423



 2016) (citing Cal. Bus. & Prof. Code §§ 17200, 17500; Cal. Civ. Code § 1770).

 They “prohibit ‘not only advertising which is false, but also advertising which[,]

 although true, is either actually misleading or which has a capacity, likelihood or

 tendency to deceive or confuse the public.’” Williams, 552 F.3d at 938 (alteration

 in original) (quoting Kasky v. Nike, Inc., 45 P.3d 243, 250 (Cal. 2002), as modified

 (May 22, 2002) (quoting Leoni v. State Bar, 704 P.2d 183, 194 (Cal. 1985))). Any

 violation of the FAL necessarily violates the UCL. Ebner, 838 F.3d at 963.

       Notwithstanding their differences, California’s consumer protection statutes

 are all governed by the “reasonable consumer” test. Williams, 552 F.3d at 938.

 The reasonable consumer test requires Plaintiff Maeda to “show that ‘members of

 the public are likely to be deceived.’” Id. (quoting Freeman v. Time, Inc., 68 F.3d

 285, 289 (9th Cir. 1995) (quoting Bank of the West v. Superior Court, 833 P.2d

 545, 553 (Cal. 1992))) (quotations omitted). The reasonable consumer test does

 not contemplate a particularly naïve consumer:

              Thus, for example, the standard is not a least sophisticated
              consumer, unless the advertising is specifically targeted to such
              a consumer. Nor do we test the impact on the unwary
              consumer, although a reasonable consumer “need not be
              ‘exceptionally acute and sophisticated’” and might not
              “necessarily be wary or suspicious of advertising claims.”
              “Rather, California courts consistently have looked to the
              ordinary consumer within the larger population.”

 Hill v. Roll Int’l Corp., 128 Cal. Rptr. 3d 109, 115-16 (Cal. Ct. App. 2011).



                                          23
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 24 of 42           PageID #:
                                   1424



       “Likely to deceive” requires more than a mere possibility that Defendant’s

 packaging and marketing of the Hawaiian Snacks “might conceivably be

 misunderstood by some few consumers viewing it in an unreasonable manner.”

 Ebner, 838 F.3d at 965 (citation omitted); Lavie v. Procter & Gamble Co., 129

 Cal. Rptr. 2d 486, 495 (Cal. Ct. App. 2003). “The reasonable consumer standard

 requires a probability ‘that a significant portion of the general consuming public or

 of targeted consumers, acting reasonably in the circumstances, could be misled.’”

 Ebner, 838 F.3d at 965 (emphases added) (citation omitted).

       Central to this litigation is whether Defendant markets and packages the

 Hawaiian Snacks in such a manner to suggest that they are made in Hawai‘i when

 they in fact originate from Washington. The Hawaiian Snacks packaging all

 include the word “HAWAIIAN” at top. SAC, ECF No. 54 at ¶¶ 26-33. Beneath

 that, the chips are identified as “KETTLE STYLE POTATO CHIPS” followed by

 their respective flavors. SAC, ECF No. 54 at ¶¶ 26-31. By contrast, the rings are

 described as “LUAU BARBEQUE RINGS” or “SWEET MAUI ONION RINGS.”

 Id. at ¶¶ 32-33. All packaging includes a variety of imagery associated with




                                          24
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 25 of 42             PageID #:
                                   1425



 Hawai‘i, such as hula dancers, canoes, beaches, palm trees, and volcanoes.8




 8
   Although Plaintiffs neglected to include images of the backs of the packages, they
 do not dispute that the labeling there identifies Algona, Washington as the place of
 manufacture. The Court makes note of this fact, but emphasizes that the presence
 of the Washington address on the back of the packaging does not factor into the
 Court’s analysis. At the hearing, Plaintiffs’ counsel argued that pursuant to
 Williams v. Gerber Products Co., consumers are not expected to look beyond the
 front of the packaging. The Williams court indeed “disagree[d] with the district
 court that reasonable consumers should be expected to look beyond misleading
 representations on the front of the box to discover the truth from the ingredient list
 in small print on the side of the box.” Williams, 552 F.3d at 939 (emphasis added).
 However, Williams involved fruit juice snacks and multiple images and
 representations that might cause a consumer to believe the snacks were natural and
 made of fruits. The Williams court held:

       We do not think that the FDA requires an ingredient list so that
       manufacturers can mislead consumers and then rely on the ingredient
       list to correct those misinterpretations and provide a shield for liability
       for the deception. Instead, reasonable consumers expect that the
       ingredient list contains more detailed information about the product
       that confirms other representations on the packaging.

 Id. at 939-40. Defendant argues that the Washington address is conspicuously
 placed on the back of the package. Even if that was not the case, an origination
 label readily identifies location to correct potential misconceptions about
 geographic origin, while an ingredient list requires an examination to ascertain
 whether representations about a product are true. See, e.g., Bowring v. Sapporo
 U.S.A., Inc., 234 F. Supp. 3d 386, 390-92 (E.D.N.Y. 2017) (holding that no
 reasonable consumer would believe that Sapporo beer was brewed in Japan,
 despite the use of Japanese imagery, trademarked North Star symbol representing
 Japan, and the word “imported” on the label, because the label also included a
 disclosure, in small font, of the beer’s Canadian origin).




                                           25
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 26 of 42             PageID #:
                                   1426



 Two examples are depicted here:




 SAC, ECF No. 54 at ¶¶ 26, 32.

       As explained above, Defendant argues that the Hawaiian trade dress and

 imagery, even taken together, are non-actionable and amount to no more than

 puffery. In response an inquiry at the hearing, defense counsel explained that

 Defendant concurrently and/or alternatively argues that Plaintiffs do not satisfy the

 reasonable consumer test. Broomfield, 2017 WL 3838453, at *5 (noting that the

 defendant’s puffery argument and argument that no reasonable consumer could be

 misled by the subject representations were interrelated under the reasonable

 consumer test). The Court agrees that Defendant’s packaging is non-actionable,


                                          26
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 27 of 42            PageID #:
                                   1427



 but primarily because no reasonable consumer9 could be deceived or misled by

 Defendant’s packaging, not necessarily because the packaging constitutes puffery.

 Glen Holly, 343 F.3d at 1015 (“[G]eneralized, vague and unspecific assertions,

 constitut[e] mere ‘puffery’ upon which a reasonable consumer could not rely.”).

 Other than the word “HAWAIIAN” there are no assertions, phrases, or claims to

 assess on the packaging at issue. “Hawaiian” is not a general claim of superiority,

 nor a generalized boast or statement of opinion. Cook, Perkiss & Liehe, 911 F.2d

 at 246; Bruton, 2014 WL 172111, at *11. But neither is it a specific assertion or

 concrete statement about a product. Id. Therefore, while it may not fall neatly into

 the category of claims or assertions constituting puffery, it is nevertheless non-

 actionable, even when taken together with the corresponding images.

       Defendant persuasively points to its exclusive use of the word “Hawaiian”

 and associated imagery, and that there is no “specific geographic indicia related to

 Hawaii—such as a map, invitation to visit Defendant on the island, or Hawaiian

 address or geographic emblem—that indicate a ‘specific place that the Product is



 9
   The Court again acknowledges that Hawai‘i employs a reasonable consumer test
 in connection with its consumer protection statutes. However, as earlier discussed,
 there is an absence of Hawai‘i case law dismissing as a matter of law consumer
 protection claims based on puffery and/or failure to meet the reasonable consumer
 test. Consequently, although the Court dismisses the California consumer
 protection claims, it declines to dismiss the Hawai‘i consumer protection claims on
 a FRCP 12(b)(6) motion.

                                           27
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 28 of 42               PageID #:
                                   1428



 produced and that the consumer can visit.’” Reply, ECF No. 60 at 5 (citation

 omitted). The Court finds instructive Broomfield v. Craft Brew Alliance, Inc., No.

 17-CV-01027-BLF, 2017 WL 3838453, at *1 (N.D. Cal. Sept. 1, 2017). While the

 Broomfield court ultimately concluded that the plaintiffs alleged actionable

 misrepresentations, 2017 WL 3838453, at *8, it delineated between actionable and

 non-actionable representations that are applicable here. Broomfield involved

 representations printed on the packaging and bottles of Kona beer, including an

 image of a map of Hawai‘i marking the location of the Kona Brewing Co. Brewery

 on the Big Island; the statement “We invite you to visit our brewery and pubs

 whenever you are in Hawaii”; an image of the Hawaiian island chain; the phrase

 “Liquid Aloha”; Hawaiian-related images (orchids, volcanoes, palm trees, surfers,

 canoes, waterfalls, and hula dancers); various slogans (“Thirst’s Up!”, “Catch a

 Wave!”, “Crack Open Aloha!”); an image of a Hawaiian island next to a narrative

 and description of the specific beer; and a Kailua-Kona, Hawai‘i address. Id. at

 *1-2.

         Under the Broomfield court’s analysis, the allegations in this case fall flat.

 The word “Hawaiian,” combined with a single Hawai‘i-related image simply could

 not deceive a reasonable consumer about the origin of the Hawaiian Snacks.

 Indeed, the Broomfield court stated, in the context of a motion to dismiss: “merely

 referencing Hawaii and its culture on the packaging is not enough on its own to


                                            28
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 29 of 42              PageID #:
                                   1429



 confuse a reasonable consumer regarding the origin of the beer.” Id. at *6. That is

 essentially what Plaintiffs present here. Mere evocation of Hawai‘i, with no

 additional representations that could deceive a reasonable consumer into believing

 that a product is made in Hawai‘i, is insufficient. Id. (“If the Consolidated

 Complaint solely alleged pictures of surfboards and the vague phrase ‘Liquid

 Aloha’ on the beer packaging, the case would end there.”). The Broomfield

 decision turned on the inclusion of “the Hawaiian address, the map of Hawaii

 identifying Kona’s brewery on the Big Island, and the statement ‘visit our brewery

 and pubs whenever you are in Hawaii’” because those were not mere puffery, but

 “specific and measurable representations of fact that could deceive a reasonable

 consumer into believing that the six- and twelve-packs of Kona beer were brewed

 in Hawaii.” Id. Absent those types of elements, the Court finds that Defendant’s

 packaging—which only contains the word “HAWAIIAN” and Hawai‘i-related

 imagery—would not likely deceive a significant portion of the general public into

 believing that the Hawaiian Snacks are manufactured in Hawai‘i.10 The Court

 accordingly dismisses the California consumer protection claims as a matter of

 law.


 10
    As earlier explained, this is without factoring the presence of the Washington
 address on the back of the package. Also, while not dispositive of the issue, the
 Court further notes that unlike products such as macadamia nuts or coffee, chips
 are not inherently associated with Hawai‘i.

                                          29
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 30 of 42            PageID #:
                                   1430



       Defendant relies on Dumas v. Diageo PLC, No. 15CV1681 BTM(BLM),

 2016 WL 1367511, at *1 (S.D. Cal. Apr. 6, 2016), which, while somewhat

 distinguishable, addressed facts similar to the instant case. In Dumas, six- and

 twelve-pack bottle trays of Red Stripe beer contained the language “Jamaican Style

 Lager” and “The Taste of Jamaica.” Id. at *3. The court granted a motion to

 dismiss the California consumer protection claims because “no reasonable

 consumer could be misled by the packaging or bottle labels into thinking that Red

 Stripe is brewed in Jamaica with Jamaican ingredients.” Id. at *6. The court

 reasoned that (1) “‘Jamaican’ modifies the word ‘Style’ not ‘Lager.’ The very fact

 that the word ‘style’ is used indicates that the product is not from Jamaica”; and (2)

 “‘The Taste of Jamaica’ is a vague and meaningless phrase . . . . When viewed

 together with the phrase ‘Jamaican Style Lager,’ a reasonable interpretation of the

 phrase is that the beer is made in a way that people identify with Jamaica . . . and

 evokes the spirit or feeling of Jamaica.” Id. at *4.

       In the present case, the label does not contain the textual qualifiers found in

 Dumas, but as already explained, the word “Hawaiian,” even when accompanied

 by the subject images, does not represent that the Hawaiian Snacks are from

 Hawai‘i. Like “The Taste of Jamaica” phrase in Dumas, it more reasonably evokes

 the spirit of Hawai‘i. But as already determined, merely referencing or evoking the




                                           30
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 31 of 42                     PageID #:
                                   1431



 spirit of Hawai‘i is insufficient to confuse a reasonable consumer about the origin

 of the Hawaiian Snacks. 11

         Cases in which plaintiffs were found to have alleged actionable

 misrepresentations about defendants’ packaging as it pertains to geographic origin

 require more than is presented here. Reed v. Gen. Mills, Inc., No. C19-0005-JCC,

 2019 WL 2475706, at *4-5 (W.D. Wash. June 13, 2019) (holding that the features

 of the product packaging were not, as a matter, of law, non-actionable because: (1)

 “‘VISIT OUR HOME FARM,’ ‘SKAGIT VALLEY, WA,’ and ‘SINCE 1972’ . .

 indicate a specific place that the Product is produced and that the consumer can

 visit . . . not a feeling that the Product is ‘similar to’ or ‘evokes the spirit of’

 Washington” and (2) “it is not implausible that a consumer could believe the

 Products came from a Cascadian farm because of the ‘Cascadian Farm’ brand



 11
      The Broomfield court considered Dumas but found it distinguishable:

         [T]here is no equivalent in Dumas to Plaintiffs’ allegations regarding
         the Hawaiian address, the map of Hawaii that identifies the Kona
         brewery, and the invitation to “visit our brewery” in Kona. These
         representations go beyond those held to be non-actionable in Dumas,
         and they do more than evoke the “spirit” of Hawaii or indicate that the
         beer is “Hawaiian-style.” Considered together in context, these
         statements and images amount to specific and measurable
         representations that could deceive consumers into believing that they
         were purchasing beer made in Kona, Hawaii at the specific brewery
         location listed and depicted on the package.

 Broomfield, 2017 WL 3838453, at *7.
                                             31
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 32 of 42           PageID #:
                                   1432



 name, particularly in light of the corresponding Skagit Valley emblem”); Shalikar

 v. Asahi Beer U.S.A., Inc., No. LACV1702713JAKJPRX, 2017 WL 9362139, at *8

 (C.D. Cal. Oct. 16, 2017) (finding that reasonable consumers could be misled into

 believing that the beer is produced in Japan because the name “Asahi” means

 “morning sun” in Japanese and the packaging contains Japanese katakana and kanji

 characters that in Japanese describe the name and characteristics of the beer);

 Peacock v. 21st Amendment Brewery Cafe, LLC, No. 17-CV-01918-JST, 2018 WL

 452153, at *5 (N.D. Cal. Jan. 17, 2018) (“Peacock plausibly alleges that the Bay

 Area map with an ‘x’ marking ‘The Brewery’ is likely to deceive a reasonable

 consumer . . . . it would be reasonable for a consumer looking at 21st

 Amendment’s carton map to believe that its beer was brewed in California.”);

 Marty v. Anheuser-Busch Cos., LLC, 43 F. Supp. 3d 1333, 1340-42 (S.D. Fla.

 2014) (finding that the statements “Originated in Germany,” “German Quality,”

 and “Brewed under the German Purity Law of 1516,” taken together, could

 mislead a reasonable consumer into believing that Beck’s beer is an imported beer

 brewed in Germany).

       Even in the non-geographic origin context, far more is required to avoid

 dismissal. For example, in Williams, the Ninth Circuit reversed the dismissal of

 the appellants’ California consumer protection, fraud, and warranty claims because

 the features of Gerber’s Fruit Juice Snacks packaging could likely deceive a


                                          32
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 33 of 42            PageID #:
                                   1433



 reasonable consumer—the product was called “fruit juice snacks”; the packaging

 included a number of different fruit images; the label stated that the snack was

 made with “fruit juice and other all natural ingredients”; and the label claimed that

 the snack was “just one of a variety of nutritious Gerber Graduates foods and

 juices that have been specifically designed to help toddlers grow up strong and

 healthy.” Williams, 552 F.3d at 939.

       Based on the foregoing, the California consumer protection claims presented

 here fall into the exceptional category of cases susceptible to dismissal because a

 reasonable consumer would not be misled into believing that the Hawaiian Snacks

 originate from Hawai‘i due to the mere inclusion of the word “Hawaiian” plus

 Hawai‘i-related imagery on the snacks’ packaging.

 II.   Common Law Claims

       A. Common Law Fraud /Intentional Misrepresentation – Count 7

       Plaintiffs again allege that Defendant “willfully, falsely, or knowingly

 packaged and marketed the Hawaiian Snacks in a manner indicating that the

 Hawaiian Snacks are made in Hawai‘i” even though they are made in the

 continental United States, namely in Algona, Washington. SAC, ECF No. 54 at

 ¶ 137. They aver that Defendant’s misrepresentations are and were material and

 that Defendant’s use of “HAWAIIAN” and Hawaiian images in its labeling

 evidences its intention for Plaintiffs and consumers to rely on these


                                          33
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 34 of 42               PageID #:
                                   1434



 representations. Id. at ¶¶ 138, 140. Plaintiffs assert that this intention is further

 confirmed by a statement made by Jeff Leichleiter, general manager for Tim’s

 Cascade Snacks: “We know ‘Luau Barbeque Rings’ doesn’t make sense, but 98

 percent of the country doesn’t know . . . The Hawaii image is a powerful brand, —

 and it’s done well for us.” Id. at ¶ 140.

       Plaintiffs added paragraphs of factual allegations concerning their purchase

 of the Hawaiian Snacks, claiming that the packaging caused them to reasonably

 believe that the snacks are from Hawai‘i. Id. at ¶¶ 141-142. They represent that

 were it not for their reliance on Defendant’s misrepresentations, they would not

 have purchased the Hawaiian Snacks, or they would have declined to purchase the

 snacks at the offered prices. Id. at ¶ 143.

       To establish a common law fraud claim in Hawai‘i, a plaintiff must show

 that there was “(1) a representation of a material fact, (2) made for the purpose of

 inducing the other party to act, (3) known to be false but reasonably believed true

 by the other party, and (4) upon which the other party relies and acts to his or her

 damage.”12 Exotics Hawaii-Kona, Inc. v. E.I. Du Pont De Nemours & Co., 116

 Hawai‘i 277, 298, 172 P.3d 1021, 1042 (2007).


 12
    In California, fraud consists of the following elements: “(a) misrepresentation
 (false representation, concealment, or nondisclosure); (b) knowledge of falsity (or
  ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance;
 and (e) resulting damage.” Kearns, 567 F.3d at 1126 (citation and quotations
 (continued. . . . )
                                             34
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 35 of 42               PageID #:
                                   1435



       To establish an intentional misrepresentation claim, a plaintiff must

 demonstrate that “(1) false representations were made by defendants, (2) with

 knowledge of their falsity (or without knowledge of their truth or falsity), (3) in

 contemplation of plaintiff’s reliance upon these false representations, and (4)

 plaintiff did rely upon them.” Shoppe v. Gucci Am., Inc., 94 Hawai‘i 368, 386, 14

 P.3d 1049, 1067 (2000). “To be actionable, the alleged false representation must

 relate to a past or existing material fact and not the occurrence of a future event.”

 Id. (citation omitted).

       The Court dismissed Plaintiffs’ fraud and intentional misrepresentation

 claims asserted in the original Complaint for failure to to satisfy FRCP 9(b)’s

 heightened pleading requirements. See Vess, 317 F.3d at 1103 (explaining that

 FRCP 9(b)’s particularity requirement must be satisfied in addition to the pleading

 requirements for fraud/intentional misrepresentation claims under state law).

 Defendant argues that this claim remains deficient under FRCP 9(b) despite the

 addition of factual allegations because Plaintiffs have not added necessary

 allegations concerning Defendant’s conduct. Based on the Court’s review of

 Plaintiffs’ additional allegations related to this claim, it concludes that Plaintiffs


 ( . . . . continued)
 omitted). Intentional misrepresentation claims are comprised of the same
 elements. Celebrity Chefs Tour, LLC v. Macy’s, Inc., 16 F. Supp. 3d 1123, 1134
 (S.D. Cal. 2014) (quoting Robinson Helicopter Co. v. Dana Corp., 102 P.3d 268,
 274 (Cal. 2004) (citation omitted)).
                                            35
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 36 of 42            PageID #:
                                   1436



 sufficiently state a fraud/intentional misrepresentation claim. Plaintiffs have

 provided factual context, identified Defendant’s purported misrepresentations, and

 explained how they were harmed. The newly-added allegations provide Defendant

 with enough notice of the conduct that purportedly caused harm to Plaintiffs.

 Thus, the Court DENIES the Motion as to the fraud/intentional misrepresentation

 claim (Count 7).

       B. Negligent Misrepresentation – Count 8

       Plaintiffs’ core negligent misrepresentation allegations are by and large

 identical to those asserted in the Complaint. See SAC, ECF No. 54 at ¶¶ 145-148,

 153-155. The Court found that Plaintiff Maeda adequately stated a claim for

 negligent misrepresentation by asserting that Defendant made misrepresentations

 concerning the origin of the Hawaiian Snacks knowing they were false, to induce

 him and other consumers to rely on the representations, upon which they relied,

 and he suffered damages as a result. Order, ECF No. 32 at 41. Based on this

 reasoning, the Court denied Defendant’s prior motion to dismiss. Id. Other than

 its blanket request for dismissal, Defendant does not advance any arguments

 concerning deficiencies with respect to this claim.13 Accordingly, the Court again

 finds that Plaintiffs adequately state a claim for negligence misrepresentation. The


 13
    The Court already determined that the allegations need not satisfy FRCP 9(b).
 Therefore, Defendant’s argument that Plaintiffs have yet to plead fraud with
 particularity is unavailing.
                                          36
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 37 of 42            PageID #:
                                   1437



 Motion is therefore DENIED as to the negligent misrepresentation claim (Count

 8).

        C. Quasi-Contract/Unjust Enrichment/Restitution – Count 9

        The Court previously found that Plaintiff Maeda adequately stated a quasi-

 contract/unjust enrichment/restitution claim under both Hawai‘i and California

 law. Id. at 43. Defendant does not raise any specific challenges—other than to

 suggest that all claims must be dismissed pursuant to its puffery defense—to this

 claim and neither party offered any briefing or analysis. Therefore, as it did

 before, the Court DENIES the Motion with respect to this claim.

 III.   Standing as to the Unpurchased Hawaiian Snacks

        Defendant argues that Plaintiffs lack standing with respect to six varieties of

 the Hawaiian Snacks they did not purchase: Hawaiian Kettle Style Potato Chips in

 the Sweet Maui Onion, Ginger Wasabi, Hulapeno, and Mango Habanero flavors,

 and the Hawaiian Rings in Luau Barbeque and Sweet Maui Onion flavors.

 Plaintiffs counter that they have standing because the products they purchased—

 Hawaiian Kettle Style Potato Chips in Original and Luau BBQ flavors—are

 substantially similar to the other six products. Alternatively, Plaintiffs suggest

 that the Court could defer ruling on this issue until class certification.




                                            37
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 38 of 42              PageID #:
                                   1438



       A. Constitutional Standing

       Article III of the Constitution limits the jurisdiction of the federal courts to

 certain “cases” and “controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

 408 (2013). Plaintiffs are required to demonstrate three elements to establish that

 they have “standing” to sue in federal court: (1) “injury in fact” that is “concrete

 and particularized” and “actual and imminent”; (2) the injury must be fairly

 traceable to defendant’s conduct; and (3) the injury can be redressed through

 adjudication. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992);

 Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016). When a plaintiff

 lacks constitutional standing, a suit “is not a ‘case or controversy,’ and an Article

 III federal court therefore lacks subject matter jurisdiction over the suit.” City of

 Oakland v. Lynch, 798 F.3d 1159, 1163 (9th Cir. 2015) (quoting Cetacean Cmty. v.

 Bush, 386 F.3d 1169, 1174 (9th Cir. 2004)) (quotations omitted); City of Los

 Angeles v. Cty. of Kern, 581 F.3d 841, 845 (9th Cir. 2009).

       Even if “an injury is shared by a large class of other possible litigants,” a

 plaintiff must nevertheless “allege a distinct and palpable injury to himself.”

 Warth, 422 U.S. at 501 (citation omitted); Spokeo, __ U.S. at __ n.6, 136 S. Ct. at

 1547 n.6 (“That a suit may be a class action . . . adds nothing to the question of

 standing, for even named plaintiffs who represent a class ‘must allege and show

 that they personally have been injured, not that injury has been suffered by other,


                                           38
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 39 of 42             PageID #:
                                   1439



 unidentified members of the class to which they belong.’”). A plaintiff invoking

 federal jurisdiction must satisfy Article III’s standing requirements even if the

 plaintiff only asserts state law claims. See Birdsong v. Apple. Inc., 590 F.3d 955,

 960 n.4 (9th Cir. 2009).

       B. Whether Plaintiffs Have Standing as to the Unpurchased Snacks

       A “plaintiff may have standing to assert claims for unnamed class members

 based on products he or she did not purchase so long as the products and alleged

 misrepresentations are substantially similar.” Miller v. Ghirardelli Chocolate Co.,

 912 F. Supp. 2d 861, 869 (N.D. Cal. 2012); Beckham v. Ariz. Canning Co., LLC,

 No. 316CV02792JAHBLM, 2019 WL 4277393, at *9 (S.D. Cal. Sept. 9, 2019)

 Cordes v. Boulder Brands USA, Inc., No. CV 18-6534 PSG (JCX), 2019 WL

 1002513, at *2 (C.D. Cal. Jan. 30, 2019) (internal quotations omitted) (“The

 ‘prevailing view’ in the Ninth Circuit is that class action plaintiffs can bring claims

 for products they did not purchase ‘as long as the products and alleged

 misrepresentations are substantially similar.”); Astiana v. Dreyer’s Grand Ice

 Cream, Inc., No. C-11-2910 EMC, 2012 WL 2990766, at *11 (N.D. Cal. July 20,

 2012) (“[T]he critical inquiry seems to be whether there is sufficient similarity

 between the products purchased and not purchased.”). Even products with varying

 ingredients can be deemed substantially similar when the same wrongful conduct is

 attributable to those products. Vasic v. PatentHealth, L.L.C., 171 F. Supp. 3d


                                           39
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 40 of 42            PageID #:
                                   1440



 1034, 1044 (S.D. Cal. 2016); Takano v. Procter & Gamble Co., No. 2:17-CV-

 00385-TLN-AC, 2018 WL 5304817, at *4 (E.D. Cal. Oct. 24, 2018). When

 sufficient similarity exists between products, “any concerns regarding material

 differences in the products can be addressed at the class certification stage.”

 Anderson v. Jamba Juice Co., 888 F. Supp. 2d 1000, 1006 (N.D. Cal. 2012)

 (citation omitted). Claims are subject to dismissal “where the unpurchased product

 and the purchased product are dissimilar or require an ‘individualized factual

 inquiry.’” Beckham, 2019 WL 4277393, at *9.

       Here, the Hawaiian Snacks are sufficiently similar. All of the snack

 packages include the word “HAWAIIAN” at top, followed by (1) “Kettle Style

 Potato Chips” and the respective flavor; (2) “Luau Barbeque Rings”; or (3) “Sweet

 Maui Onion Rings.” SAC, ECF No. 54 at ¶¶ 26-33. All packing also contains a

 Hawai‘i-related image; the Luau Barbeque Chips and Rings share the same image,

 as do the Sweet Maui Onion Chips and Rings. Moreover, Plaintiffs’ allegations—

 that the use of “Hawaiian” and Hawai‘i-related imagery deceives consumers into

 believing that the Hawaiian Snacks are made in Hawai‘i—concern the Hawaiian

 Snacks’ packaging, not their ingredients, and therefore apply to all eight variations

 of the Hawaiian Snacks. See, e.g., Astiana, 2012 WL 2990766, at *13 (finding

 sufficient similarity between purchased and unpurchased products because they

 were the same kind of food products (ice cream) and shared the same labels (“All


                                           40
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 41 of 42             PageID #:
                                   1441



 Natural Flavors” for Dryer’s/Edy’s products and “All Natural Ice Cream” for

 Haagen-Daz products) and concluding that the fact that the products contain

 different ingredients “is not dispositive as Plaintiffs are challenging the same basic

 mislabeling practice across different product flavors”); Anderson, 888 F. Supp. 2d

 at 1006 (holding that the plaintiff had standing because sufficient similarity existed

 between the purchased and unpurchased smoothie kits; all contained the same

 alleged misrepresentation—“All Natural”—regardless of flavor and all contained

 allegedly non-natural ingredients).

        For these reasons, the Court finds that Plaintiffs have standing to assert

 claims on behalf of unnamed class members as to the unpurchased Hawaiian

 Snacks.14 The Court therefore DENIES the Motion to the extent it requests

 dismissal for lack of standing.

                                    CONCLUSION

        In accordance with the foregoing, the Court HEREBY GRANTS IN PART

 AND DENIES IN PART Defendant’s Motion as follows:

      ▪ The California consumer protection claims (Counts 4-6) are DISMISSED.

      ▪ The UDTPA claim (Count 3) is DISMISSED WITH LEAVE TO AMEND.

      ▪ The Motion is DENIED as to these claims: UDAP (Count 1), Hawai‘i false
        advertising (Count 2), fraud/intentional misrepresentation (Count 7),

 14
   The Court expresses no opinion about whether Plaintiffs will ultimately satisfy
 FRCP 23’s requirements and Plaintiffs may not interpret this ruling in such a
 manner, nor rely upon it in seeking class certification.
                                           41
Case 1:18-cv-00459-JAO-WRP Document 74 Filed 09/19/19 Page 42 of 42               PageID #:
                                   1442



       negligent misrepresentation (Count 8), and quasi-contact/unjust
       enrichment/restitution claim (Count 9).

    ▪ The Motion is DENIED as to Defendant’s standing challenge.

       Plaintiffs may file a Third Amended Complaint by October 18, 2019

 correcting the deficiencies identified herein and in conformance with this Order.

 Plaintiffs may not amend the pleading in an any manner not expressly authorized

 by this Order; that is, Plaintiffs may not add claims or parties without leave of

 court. This is Plaintiffs’ final opportunity to amend their pleading to cure pleading

 defects. Failure to comply with any provision of this Order may result in the

 dismissal of this action.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, September 19, 2019.




 Civil No. 18-00459 JAO-WRP; Maeda, et al. v. Kennedy Endeavors, Inc.; ORDER GRANTING IN
 PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ SECOND
 AMENDED CLASS ACTION COMPLAINT FILED ON JULY 17, 2019


                                            42
